Dausman, J.
(after making the foregoing statement) :
The controversy in this case involves two questions only, viz.: (1) Did the employee receive the alleged injury? (2) If so, did the injury cause his death? The contention is that there is no evidence to support the finding with respect to each of these two features. All the evidence that has any bearing on either feature is embodied in the preliminary statement.
It is clear that all the evidence relating to a personal injury alleged to have been received by the employee is of the kind commonly called hearsay. 22 C. J. 199; 10 R. C. L. 958. The general rule is that the courts will not receive the testimony of a witness as to what some other person told him as evidence of the existence of the fact asserted. For many years that rule has been firmly established and rigidly enforced.
In a recent case, the Supreme Court of the United States, speaking through Justice Pitney, said: “Hearsay evidence, with a few well-recognized exceptions, is excluded by courts that adhere to the principles of the common law. The chief grounds of its exclusion are, that the reported declaration (if in fact made) is made without the sanction of an oath, with no responsibility on the part of the declarant for error or falsification, without opportunity for the court, jury, or parties to observe the demeanor and temperament of the witness, and to search his motives and test his accuracy and veracity by cross-examination, these being most important safeguards of the truth, where a witness testifies *666in person and as of his own knowledge; and, moreover, he who swears in court to the extrajudicial declaration does so (especially where the alleged declarant is dead) free from the embarrassment of present contradiction and with little or no langer of successful prosecution for perjury. It is commonly recognized that this double relaxation of the ordinary safeguards must very greatly multiply the probabilities of error, and that hearsay evidence is an unsafe reliance in a court of justice.” Donnelly v. United States (1912), 228 U. S. 243, 33 Sup. Ct. 449, 57 L. Ed. 820, Ann. Cas. 1913E 710.
In an earlier case, the same court, speaking through Chief Justice Marshall, said: “It was very justly observed by a great judge that ‘all questions upon the rules of evidence are of vast importance to all orders and degrees of men: our lives, our liberty, and our property are all concerned in the support of these rules, which have been matured by the wisdom of ages, and are now revered from their antiquity and the good sense in which they are founded.’ One of these rules is, that ‘hearsay’ evidence is in its own nature inadmissible. That this species of testimony supposes some better testimony which might be adduced in the particular case, is not the sole ground of its exclusion. Its intrinsic weakness, its incompetency to satisfy the mind of the existence of the fact, and the frauds which might be practiced under its cover, combine to support the rule that hearsay evidence is totally inadmissible. * * * If the circumstance that the eye witnesses of any fact be dead should justify the introduction of testimony to establish that fact from hearsay, no man could feel safe in any property, a claim to which might be supported by proofs so easily obtained.” Queen v. Hepburn (1813), 7 Cranch. 290, 3 L. Ed. 348.
*667*666The rule against hearsay has always prevailed in Indiana. Fuller v. Wilson (1843), 6 Blackf. 403; Mor*667rell v. Morrell (1901), 157 Ind. 179. The hearsay testimony in the case at bar does not come within any of the exceptions to the general rule and it cannot be accepted for any purpose. It is true that the Industrial Board is not a court. It is an administrative body, charged with the administration of the Workmen’s Compensation Law. Upon it rests the duty and the responsibility of determining, within its special jurisdiction, the rights of men, women and children. If those rights were suffered to depend on hearsay, no one would be secure. Haskell, etc., Car Co. v. Brown (1917), 67 Ind. App. 178. Since no legitimate evidence has been adduced to prove that the employee received an injury arising out of and in the course of his employment, the award cannot stand.
The other features involved in this controversy need not be discussed.
The award is reversed.